    Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 1 of 7



                        UNITED STATES DISTRTCT COURT :,.,,..i,ì ::,,i,,,:,Ì,!ìj.i,r iìL :ì ¡
                      FOR THE DISTRJCT OF CONNECTICUT'.:',' ''.'.' ",'i:'; r. ,'
                                                                                    ;                                                  :




                                                                           ._.j.,_jl.j   .,ì   1._i ì   i   .j   ;i   ,_ _   '   :..
                                                                                                                                           ,':   J




MARK H. DEAN, AS TRUSTEE                                  CML ACTION NO
OF THE CT RE 2019 TRUST
                                                          ð ":]"s ¿..¡ 'fþ t "J** (                              K"ftÞ
                Plaintiff,

V

PATRICK L. CARROLL, III,
CHIEF COURT ADMINISTRATOR,
STATE OF CONNECTICUT

                Defendant                                 AUGUST 18, 2O2O


                                      COMPI-A.INT


I.      JURISDICTION

        This case is brought to redress a deprivation of rights under the United

States Constitution pursuant to 42 U.S.C. S 1983, including a violation of the

takings clause under the Fifth Amendment of the United States Constitution

which provides that property shall not be taken for public use without an

available procedure that will result in compensation which is applied to the

States under the Fourteenth Amendment. Jurisdiction is provided under 28

U.S.C. S 1331   to address this federal question.

II.     VENUE

        Venue is appropriate pursuant to 28 U.S.C. S 1391(b).
 Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 2 of 7




M.      WRIT OF MANDAMUS

        1.    Article First, Section 10 of the Constitution of the State of

Connecticut states that "All Courts shall be open, and every person, for an

injury done to his person, property or reputation, shall have remedy by due
course of law, and right and justice administered without sale, denial or delay."

The Courts of the State of Connecticut have been closed at least in part since

mid-March,2O2O, including the ability of state judges to enter judgments of

strict foreclosure of real property.
        2.    The plaintiff holds a first mortgage on a property knor'rrn as 4

Jefferson Crossing, Farmington, Connecticut (the "subject property"), in an

amount now due of over $2.4 million.

        3.    The mortgagor of said property, Fotis Dulos, died on January 30,

2020.

        4.    On June I0,2020, Attorney Christopher Hug was appointed as the

Administrator of the Estate of the decedent Fotis Dulos, and is acting as such,

but was previously appointed Temporary Administrator by ex party decree on

February 6,2020 and has been servÌng in that capacity for months.

        5.    Pursuant to Connecticut coÍlmon law, a mortgage conveys

defeasible   title subject to defeasance only through judicial foreclosure which




                                           2
 Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 3 of 7




extinguishes the mortgagor's equitable right of redemption unless full payment

is made to the mortgagee.

      6.     The defendant is the Chief Court Administrator of the Courts of

the State of Connecticut, is acting in that capacity, and is sued herein in that

capacity.

      7.     The subject property contains a large residence which is vacant and

has been vacant since at least February of 2020, subsequent to Dulos' death.

      B.     The subject property requires substantial payments to the Tor,r¡n of

Farmington for real estate taxes, insurance expenses, maintenance and security

expenses, presently being paid by the    plaintiff, all of which are increasing the

amount due and owing to the plaintiff, let alone the accrual of interest. The

Dulos Estate is insolvent and does not have the financial wherewithal to pay

any of the ongoing expenses of the property, and is faced with a deficiency

judgment, as provided by Conn. Gen. Stat.     S   49-1 and 49-L4.

      L      The plaintiff is already the largest creditor of the Dulos Estate, and

there is no realistic chance that the plaintiff will be able to recover the full

amount of the plaintiff's present claim, let alone additional losses which will

result from an increasing deficiency judgment in regard to the foreclosure of

the subject property.




                                          3
 Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 4 of 7




       10.   The Administrator of the Dulos Estate, Attorney Christopher Hug,

has determined that the continued or,r,rrership of the subject property is   a

liability to the Estate, not only in regard to the taxes and maintenance, but also
in regard to the increased amount of plaintiff's claim and amount of    a

deficiency judgment which already approximates       $   500,000.

       11.    Further, it is only through the liquidation of the subject property

that the plaintiff will be able to recover some of the lost funds, and relieve the

plaintiff of the burden of having to financially and physically take care of a

vacant residence as to which the Dulos Estate realistically has no economic

interest.

       12.    The plaintiff has moved for judgment of strict foreclosure, but has

been advised that the judges of the Superior Court have been precluded from

entering judgments of foreclosure due to certain Executive Orders issued in

response to the COVID-19 pandemic. There is no opposition to the foreclosure.

Notwithstanding the Governor's Orders, the judiciary is a co-equal branch of

government.

       13.    This case involves a default in payments that commenced in

November of 2018 and is not in any way related to non-payment due to the

mortgagor being affected by the COVID-I9 pandemic.




                                          4
 Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 5 of 7




      14.   The Chief Court Administrator of the State of Connecticut should

be ordered to allow the judges of the Superior Court to distinguish between

COVID-19 affected cases, and those that are not affected, and particularly those

that are uncontested and do not require even a court appearance because they

can be granted without opposition such as the instant case.

      15.   Every day that the strict foreclosure is delayed is detrimental to the

plaintiff who is the Trustee for Gloria Farber, mother of Jennifer Farber,
grandmother and legal guardian of the five Dulos children.

      16.   The plaintiff is attempting to recover funds ultimately for the

benefit of the Dulos children. Ironically, the Adminisüator of the Dulos Estate,

Attorney Christopher Hug, recently had inquiry into acquiring the subject
property, but the potential buyer's attorney indicated because of the

uncertainty as to the status of the foreclosure, his client went elsewhere,

      L7.   There is no good cause why the judges of the Superior Court

should not be allowed to enter judgment in the case entilled Mark H. Dean, as

Trustee of the cT RE 2019 Trust, Docket # HHD-XX-XXXXXXX      S.


      18.    Further, the U.S. Constitution as well as the State of Connecticut

Constitution guarantee due process of law and redress of wrongs and property




                                         5
 Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 6 of 7




rights. The "in limbo" status of the above case amounts to a taking every day
without an available procedure to receive just compensation.

      19.    The Constitution of the State of Connecticut guarantees open

courts, as does the U.S. Constitution, and the defendant Chief Court

Administrator is interfering with those Constitutional rights, to the substantial

detriment of the plaintiff.

      20.    The   plaintiff   seeks a mandamus ordering the Chief Court

Administrator to allow a judge of the Superior Court to enter judgment of strict

foreclosure in regard to the 4 Jefferson Crossing, Farmington, Connecticut

foreclosure proceeding to avail the plaintiff of his remedies as provided by law

and to extinguish the indefinite expenditure of funds to maintain the subject

property.




                                            6
     Case 3:20-cv-01212-KAD Document 1 Filed 08/19/20 Page 7 of 7




          WHEREFORE, the      plaintiff claims:

          1.       A mandamus ordering the Chief Court Administrator of the State

    of Connecticut to allow a Superior Court judge to enter judgment of strict

    foreclosure in the case entitled Mark H. Dean, as Trustee of the CT RE 2019

    Trust, Docket # HHD-XX-XXXXXXX       S.


          2.       Such other legal and equitable relief as the court deems

    appropriate.

                                       PLAINTIFF,


                                                            (-
                                       Bv
                                                      P.W    ein, Esquire
                                                                  P.C.
                                                                 Suite 207
                                            West Hartford, CT 06107
                                            Telephone No. (860) 561-2628
                                            Federal Bar No. ct06215



    Please enter the appearance of
    Richard         stein   the
    p


J

tRi




                                                  7
